Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, the claim states, “the power conversion device, including a temperature sensor provided on the AC rotary machine apparatus, is configured so that when it is determined, based on temperature information of the temperature sensor, to need a rise in temperature, three-phase alternating currents which are of the same magnitude as and different in phase by 180 degrees from those of the U-phase, V- phase, and W-phase of the first three-phase coils are respectively supplied to the X-phase, Y-phase, and Z-phase of the second three-phase coils in the AC rotary machine body.”  It is unclear what is meant by “is configured so that when it is determined, based on temperature information of the temperature sensor, to need a rise in temperature”.
Also in claim 4, a secondary battery is claimed.  It is not clear if there is a main/primary battery in apparatus of applicant.  No main/primary battery is present in drawings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 4 and 6 are rejected under 35 U.S.C. 102(a1) as being taught by Kano et al (PGPUB 2016/0118923).
With respect to claim 4, Kano teaches a AC rotary machine apparatus, comprising: 
an AC rotary machine (80) body which has a magneto rotor (40) and has first three-phase coils (801) and second three-phase coils (802) for generating rotating magnetic fields in the rotor; 
a secondary battery (11) which supplies power to the first and second three-phase coils; and 
a power conversion device (601, 602) which converts direct current generated by the secondary battery to alternating currents, wherein 
the rotary torque of the AC rotary machine body is (paragraph 0040) controlled by controlling the alternating currents generated by the power conversion device, the apparatus being characterized in that 
the power conversion device, including a temperature sensor (73) provided on the AC rotary machine apparatus, is configured so that when it is determined, based on temperature information of the temperature sensor, to need a rise in temperature, three-phase alternating currents which are of the same magnitude as and different in phase by 180 degrees from those of the U-phase, V- phase, and W-phase of the first three-phase coils are respectively supplied to the X-phase, Y-phase, and Z-phase of the second three-phase coils in the AC rotary machine body.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al (PGPUB 2016/0118923).
With respect to claim 5, Kano does not explicitly teach characterized in that the U-phase, V-phase, and W-phase of the first three-phase coils and the X-phase, Y-phase, and Z-phase of the second three-phase coils in the AC rotary machine body are disposed around the rotor with a phase difference of 120 degrees between the U-, V-, and W-phases and between the X-, Y-, and Z-phases, and that the phase difference between the U-phase and the X-phase, the phase difference between the V-phase and the Y-phase, and the phase difference between the W-phase and the Z-phase are each set to 0 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to where double coils of Kano were space 120 degrees, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 6 and 7, Kano teaches characterized in that the temperature sensor is mounted (fig. 4, 73) on the AC rotary machine body, the secondary battery, or the power conversion device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/               Primary Examiner, Art Unit 2846